Citation Nr: 9912661	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1956 to April 1958.

The issue as to service connection for a right shoulder 
disability arises from an October 1994 rating decision by the 
RO that denied service connection for the veteran's shoulder 
disability.  Further, as to the issues of service connection 
for osteoarthritis and entitlement to a compensable 
evaluation for residuals of a fracture to the right index 
finger, the veteran appeals the denials from a rating 
decision by the RO dated in August 1994.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
the veteran's claimed osteoarthritis or a current right 
shoulder disability to service or any incident therein.

2.  The veteran's residuals of a fracture of the right index 
finger are manifested by decreased strength, limitation of 
motion and X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a right shoulder disability and osteoarthritis are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a 10 percent evaluation for 
residuals of a fracture of the right index finger have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Code 5225 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection claims

A review of the veteran's record reveals entries in service 
medical records (sick call records) dated in July 1957 and 
March 1958 in which there are notations as to a sore right 
shoulder injured while wrestling.  The examiner noted a 
diagnosis of mild discomfort in the right deltoid and no 
limitation of motion or point tenderness.  In the March 1958 
entry, the examiner rendered a diagnosis of rule out bursitis 
on the right.  Otherwise, the veteran's service medical 
records are silent for any findings related to a right 
shoulder disability.  Additionally, the service medical 
records are silent for any complaints or diagnoses related to 
osteoarthritis.

In pertinent part, post-service records include VA outpatient 
records dated from 1985 to 1993 that reflect treatment 
related to degenerative joint disease, although generally 
referable to the veteran's right hand and lower back.  Also, 
occasional references are made to complaints of the veteran's 
jaw "clicking."  An August 1989 medical record discloses 
complaints of pain and reveals a diagnosis of mild 
impingement of the right shoulder.  

There are no further pertinent data of record.

Increased rating claim

The record discloses that a noncompensable rating for 
residuals of a fracture of the right index finger is in 
effect as of a rating decision dated in May 1987, effective 
from January 1987.  Before the RO at that time were the 
veteran's service medical records that revealed a compression 
fracture of the distal second metacarpal of the right hand in 
December 1956 in an auto accident.  VA outpatient records for 
treatment rendered from 1985 to 1993 are of record, in which 
notations relative to degenerative joint disease of the 
veteran's right hand are included.  Specifically, in February 
1988, the veteran complained of sharp pain in the 1st and 2nd 
digits of the right hand.  On examination, the examiner noted 
diffuse swelling in the right hand and all digits.  Further, 
for intermittent complaints of pain and swelling in the right 
hand, the veteran was treated in April 1988, at which time 
the examiner noted a provisional diagnosis of rule-out carpal 
tunnel.  A May 1989 medical certificate reflects complaints 
of right hand and wrist pain.  In an August 1989 record, the 
examiner noted minimal swelling in the right hand at the 2nd 
and 4th digits. 

Overall, records dated from 1989 to 1993 reflect continued 
complaints of pain and swelling and diagnoses of degenerative 
joint disease in some of the digits in the right hand.  In a 
VA examination dated in March 1997, the examiner noted some 
swelling of the 2nd metacarpophalangeal joint.  Also noted is 
that the veteran is unable to oppose the index and thumb 
metacarpals and is unable to bring his index finger all the 
way down into his palm, lacking approximately two centimeters 
of bringing the fingertip to the medial transverse fold of 
the palm.  The veteran's dexterity is decreased and overall 
strength of the right hand is decreased.  X-ray findings 
include a one millimeter step-off of an intra-articular 
metacarpal head fracture and some secondary post-traumatic 
arthritis.  Diagnoses rendered were status post right second 
metacarpal head fracture with an intra-articular component, 
which has a step-off and post-traumatic arthritis of a 
moderate degree.  Further, the examiner remarked that the 
veteran is probably limited in his ability to do any heavy 
work with his right hand as well as anything requiring fine 
motor skills.  According to the examiner, the veteran's 
arthritis would not have developed absent his service-
connected injury.  

Analysis

The issues for resolution in this case are whether the 
veteran is entitled to service connection for a right 
shoulder disability and osteoarthritis, and to a compensable 
evaluation for residuals of a fracture involving the right 
index finger.  The Board will address these issues separately 
below.

Service connection claims

As an initial matter, service connection may be granted for 
disabilities, such as a right shoulder disorder and 
osteoarthritis that arise from disease or injury incurred in 
or aggravated by active service in the Armed Forces.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be allowed on a presumptive basis 
for certain disabilities, including arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

A threshold inquiry for all claims of entitlement to service 
connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) requires that in order for a claim to 
be well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

In this vein, the Board finds that the veteran's claim of a 
right shoulder disability is not well grounded.  
Specifically, although the record reveals that a notation of 
a sore shoulder and accompanying pain was made during 
service, the post-service records disclose some evidence of 
right shoulder symptoms initially several decades later 
without competent evidence linking a current right shoulder 
disorder to service.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).   In essence, the 
veteran's claim is not a plausible claim, and as such, the 
Board will not review this issue on the merits.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran has failed 
to establish a medical nexus between an inservice incurrence 
and any post-service disability.  There is no showing of post 
service continuity of symptomatology, and competent medical 
expertise is required to relate the present diagnosis to 
service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
To this extent, the veteran has not provided any evidence of 
a causal relationship between post-service right shoulder 
disability and his period of active service.  

The Board acknowledges that in an August 1989 clinical 
record, an assessment of mild impingement of the right 
shoulder was rendered.  Thus, there is evidence of some post-
service disability.  Furthermore, the Board recognizes the 
veteran's claims of right shoulder pain and the incidents of 
soreness and tenderness in service, and notations in his 
service medical records to this effect.  However, there is no 
competent evidence of record to establish a medical link 
between the inservice occurrences and any post-service right 
shoulder disability.  The Board acknowledges the veteran's 
allegations regarding his right shoulder disability and his 
period of service; however, lay assertions of medical 
causation do not constitute competent evidence required to 
establish entitlement to service connection.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, in this respect, the 
Board is of the opinion that the evidence in this case does 
not support the veteran's claim of entitlement to service 
connection for his right shoulder disability, and as such, 
the claim necessarily fails.  

As to the veteran's claim of entitlement to service 
connection for osteoarthritis, the Board finds that the 
veteran has failed to establish a well grounded claim.  As 
noted above, necessary elements to establish a well grounded 
claim are competent evidence of an inservice event that is 
medically related to current disability.  In this regard, the 
Board notes that the veteran's service medical records are 
devoid of any notations, findings, or diagnoses related to 
osteoarthritis generally.  Furthermore, there is no evidence 
of continuing symptomatology or treatment within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, to this 
extent, the veteran's service connection claim related to 
osteoarthritis fails.

The Board does not doubt the veteran's contentions of overall 
pain and discomfort.  However, as stated above, lay 
assertions do not equate with competent evidence required to 
establish a medical diagnosis and medical nexus between 
current disability and service.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Absent competent evidence of 
medical diagnosis or medical nexus, such as in this veteran's 
case, the claim for service connection necessarily fails.  

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  See, Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 1, 
1.01(b) and Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection VA has no duty to 
assist the appellant in developing his case.


Increased rating claim

At the outset, the Board finds that this veteran has reported 
increasingly severe symptoms related to his right index 
finger, and as such, his claim is plausible.  Thus, this 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Further, as the issue involves entitlement to an 
increased evaluation, the veteran's present level of 
disability is of primary concern.  Although a rating 
specialist must review the recorded history of a disability 
to make an accurate evaluation, the regulations do not give 
past medical history reports precedence over current 
findings.  38 C.F.R. § 4.2; see also Francisco v. Brown, 
7 Vet. App. 55 (1994).

Initially, the Board finds that the veteran's right index 
finger disability does not warrant the minimal evaluation 
under Diagnostic Code 5225 related to ankylosis of the index 
finger.  38 C.F.R. § 4.71(a), Diagnostic Code 5225 (1998).  
Under this particular diagnostic code, favorable ankylosis 
merits a ten percent evaluation where there is evidence that 
motion is possible to within two inches (5.1 centimeters) of 
the median transverse fold of the palm. 

In this case, the veteran's symptomatology referable to his 
right index finger does not rise to the rating criteria 
associated with his disability.  Specifically, as stated 
earlier herein, during the March 1997 VA examination, the 
examiner noted that the veteran was unable to oppose the 
index and thumb metacarpals and that he lacked two 
centimeters to be able to bring his index finger to the 
median transverse fold of the palm.  Thus, such finding does 
not fall within the criteria under Diagnostic Code 5225 for a 
10 percent evaluation, which is the maximum rating provided 
under that Diagnostic Code.  Further, under 38 C.F.R. § 4.31 
(1998), where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met.  The Board notes that such is the 
case for this veteran's right finger disability.

Nonetheless, in spite of the above findings, the Board 
acknowledges that Diagnostic Code 5003 provides for a 10 
percent evaluation in those circumstances where there is x-
ray evidence of degenerative arthritis, and the limitation of 
motion of the particular joint or group of joints at issue is 
noncompensable under the appropriate diagnostic code for that 
joint.  38 C.F.R. § 4.71(a), Diagnostic Code 5003 (1998).  In 
this case, there is competent evidence of post-traumatic 
degenerative joint disease of the right index finger.  
Furthermore, during the recent VA examination in 1997, the 
examiner noted that the veteran's dexterity and strength in 
the right hand are decreased, attributable to post-traumatic 
arthritis of a moderate degree.  As a result of this 
disability, the examiner reported that the veteran's fine 
motor skills are limited and his functional impairment to do 
any heavy work is negatively affected.  

Thus, the record is unequivocal as to the development of 
arthritis in the right index finger due to the previous 
fracture of the right second metacarpal.  Most importantly, 
the examiner rendered an opinion that the arthritis would not 
have developed but for the inservice injury to the right 
index finger.  Thus, the Board is of the opinion that the 
evidence in this case supports a 10 percent evaluation under 
Diagnostic Code 5003.  Specifically, the record is clear that 
over at least an eight-year period, degenerative joint 
disease has been present in the right index finger.  
Therefore, pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the record in its entirety, objective findings and clinical 
data support a 10 percent evaluation for residuals of a 
fracture to the veteran's right index finger based upon the 
demonstrable limitation of motion and functional impairment.  
38 C.F.R. §§ 4.40, 4.45.  The record does not show ankylosis 
or a limitation of motion to the extent that the alternative 
criteria for amputation would be applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5153.


ORDER

Entitlement to service connection for a right shoulder 
disability and osteoarthritis is denied.

Entitlement to a 10 percent evaluation for residuals of a 
fracture of the right index finger is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

